Dissenting Opinion by
Mr. Justice Stewart,
July 10, 1913:
The general scheme of the judiciary article in our Constitution contemplates probable increased business demands in the County of Philadelphia requiring additional judicial facilities to those therein provided. To meet such contingency two distinct methods of enlargement are provided: one looking to an increase of judges in the several courts as established; the other looking to an increase in the number of the courts. It is *261quite evident, I think, that the purpose of the latter was to supplement the former, and that the latter was to be applied only as a secondary measure of relief when further enlargement under the former was halted by constitutional restriction or considerations of public policy. The number of the courts had been fixed at four, and the number of judges in each at three, but with power in the legislature to increase either or both, neither being a fixed number, except as it expressed a measure thought appropriate and adequate under conditions then existing. No reason can be suggested for ascribing any other significance to the figure which determines the number of judges in each court, than that which belongs to the figure determining the number of courts. It is left to the legislature to change either at pleasure. The provision with respect to increase in number of courts, after fixing the number at four (by Act of February 13,1901, made five), is, “but the number of said courts may be by law increased from time to time, and shall be in like manner designated by successive numbers.” The provision with respect to increase in number of judges is, “the number of judges in any of said courts......may be increased from time to time, and whenever such increase shall amount in the whole to three, such three judges shall compose a distinct and separate court as aforesaid, which shall be numbered as aforesaid.” The unmistakable reference in the latter provision is to the five courts separately considered, the language being “the number of judges in any of said courts may be increased, etc.” These courts are “distinct and separate courts of equal and co-ordinate jurisdiction,” and though the judges composing them are chosen by the same electorate, they are organically independent, and as unrelated to each other as they are to the several courts of like jurisdiction in the State. Therefore it is, that when the reference in the Constitution is to “any of these courts,” the reference must be to each of those included in the class, re*262garded as a specific judicial entity brought within the scope of the provision as much as though it were the only one of its class. Now what is the restriction or qualification upon this power to increase the number of judges? Absolutely none except that when such increase in the number of judges “shall amount in the whole to three, such three judges shall compose a distinct and separate court as aforesaid.” What increase is here meant? Increase in the aggregate of the judges composing five distinct, separate and unrelated courts? Not at all. Any such construction is to my mind — I say it with deference — in open disregard of the plain language of the Constitution. The judges “in any of •said courts” may be increased, and “whenever such increase” — not in the aggregate of all the courts, for the sentence has no such subject, but “in any of said courts,” that is to say, in any single one of said courts, — shall amount “in the whole” to three, such three judges shall compose a distinct and separate court as aforesaid. The significance of the word “any” in the connection in which it is used is controlling. Neither by derivation nor usage can other meaning be given this word than a single one of many whoever or whatever it may be. The only subject in the sentence is the five courts'to be established, and by “any” when here applied must be understood each and every individual court without distinction. The use of the word “whole” as it occurs, while not perhaps indispensable to give to the provision the meaning I derive, is helpful, and in no possible sense does it suggest conflict with the view expressed. The purpose in its use I think apparent. The addition of a single judge, or at most of two judges, could be made at any time. Suppose an addition of one, and this followed at a later time by the addition of another, and suppose a further addition of a third to the same court were proposed. Then we would have a case falling exactly within the contingency provided by the Constitu*263don, and a third court would result, because the total number of those from time to time added would collectively amount to a whole, that is to say, to a number necessary to constitute a separate court. “Whole” is applied to everything of which there may be a part. Here we have a process prescribed which, if continued, must produce an additional court composed of those parts which the process, in the course of its proper working, has developed. When all the parts have been constructed, the end of the process has been reached, and an entire thing — an additional court — has resulted. The construction of this word “whole” contended for in the majority opinion would lead to this most singular and, to my mind, unreasonable result — the legislature might provide for a single addition to Common Pleas No. 1, a like addition to Common Pleas No. 2, but a single addition thereafter to either of the other courts would be impossible, since the election of an additional judge, even though specifically intended for one of the courts in which there had not been theretofore an increase of judges, would necessarily compel the creation of another court, by subtracting from Courts Nos. 1 and 2 regardless of what might be the peculiar requirements of these separate individual courts, and denying to the specific court to which the additional judge was chosen the relief which in legislative opinion it required. We might well ask, to what reasonable end? I cannot bring myself to believe that any such result was ever intended, especially when, to my understanding, the plain language of the Constitution indicates a different purpose. I would sustain the legislation.